PCIJ_AB_63_OscarChinn_GBR_BEL_1934-12-12_JUD_01_ME_02_EN.txt. 107

SEPARATE OPINION OF M. ANZILOTTI.
[Translation.]

I regret that I am unable to concur either in the decision
reached in the judgment rendered by the Court or in the grounds
on which that decision is based.

In my opinion, this judgment fails to appreciate the true import
of the main plea of the Government of the United Kingdom
and does not satisfactorily deal with the question of law raised
by that plea. Furthermore, and in consequence of my atti-
tude in regard to the point above mentioned, I think that the
Court, before deciding the case on the merits, should have
ordered the production of further evidence, as the Agent for
the Government of the United Kingdom requested it to do
without any objection on the part of the Agent for the Belgian
Government. |

1.—As I understand it, the main plea of the Government of
the United Kingdom may be summarized as follows :

By compelling Unatra to reduce to one franc per ton its charge
for the carriage of the chief products of the Congo colony, and
by giving an undertaking to that Company temporarily to bear
‘ the losses resulting from the reduction imposed, the Belgian
Government was wittingly rendering it commercially impos-
sible for other transporters to carry on their businesses, was
concentrating the transport business in the hands of Unatra
and was thus creating in favour of that Company what the
Government of the United Kingdom calls a de facto monopoly.

These measures, regarded from this point of view, that is to

say, in so far as they were bound to bring about and did in
fact bring about the situation described, are alleged to be in
conflict with the provisions of the Convention signed at Saint-
Germain-en-Laye on September roth, 1919, concerning freedom
of navigation and trade, and equality of treatment in connec-
tion with these matters.
_ The Government of the United Kingdom does not contend
that the measures adopted by the Belgian Government are in
themselves and in all circumstances inconsistent with that Con-
vention. It disputes neither the State’s right to control ship-
ping companies or itself to engage in the transport business,
nor its right to regulate transport changes or to grant sub-
sidies; its Agent has even made an express statement to
the contrary. |

It contends, however, that in this particular case these meas-
ures were bound to create and did in fact create a privileged
position for Unatra, by making it practically impossible for

46
A./B. 63 (CHINN).—INDIV. OP. ANZILOTTI 108

other concerns to engage in the river transport business. It is
on this ground, and this ground only, that the Government of
the United Kingdom alleges that the measures in question are
in conflict with the obligations resulting from the Convention
of Saint-Germain.

2.—The first question raised by this plea is whether the
facts advanced to support it have been established, that
is to say, whether one can regard it as adequately proved
that the measures taken by the Belgian Government were
bound to result and did in fact result in concentrating the
river transport business in the hands of Unatra, by making
it commercially impossible for other transporters to engage in
that business.

I have no hesitation in answering this question in the
negative.

Of course, the Government of the United Kingdom has
presented to the Court a considerable quantity of information
and statistics regarding the transport of goods before and
after the measure of June 2oth, 1931, and regarding the
distribution of vessels amongst the various concerns; it would
appear from this evidence that, after the adoption of the
measure in question, Unatra did in fact attain a privileged
position and did in fact replace the other transporters.

The Belgian Government, however, for its part, has pro-
duced an equally large quantity of information and statistics,
from which it would appear that the river transport business
was still carried on or even improved after the decision of
1931. With the evidence at present available, it was cer-
tainly impossible for the Court to say that the information
and statistics produced by the Government of the United
Kingdom were correct and that those produced by the Belgian
Government were incorrect.

Again, it is to be observed that, in order actually to establish
the contention of the Government of the United Kingdom, it
will not suffice to prove that private river transport concerns
in the Congo ceased to operate after the measures adopted in
1931; it must also be proved that these measures and the
cessation of business stand in the relation of cause and effect.
Since the decision of June 2oth, 1031, only affects the car-
riage of certain products of the colony between certain points
on the river, this necessitates the appraisement of a number
of technical considerations which only experts in fluvial
navigation and in the economic conditions of the Congo
could adequately present to the Court.

3.—In these circumstances and at the very beginning of
the oral proceedings, the Agent for the Government of the

47
A./B. 63 (CHINN).—INDIV. OP. ANZILOTTI _ 109

United Kingdom made the request to the Court to which
I have referred at the outset of this opinion.

After remarking that serious discrepancies still existed
between the Parties in regard to important matters of fact,
and after pointing out the difficulty of producing complete
proofs, when the facts to be established had transpired in the
territory of another State, the Agent for the Government of
the United Kingdom suggested that the Court should order
an enquiry, but only,- of course, if it considered that the
evidence already produced was insufficient to establish that the
effect of the Belgian Government’s measures had been to
create a de facto monopoly, and that such a monopoly, if
proved to exist, would be inconsistent with Belgium’s inter-
national obligations.

The Agent for the Belgian Government raised no objection :
whilst observing that the facts established—which however
were quite other than the facts to which the Agent for the
Government of the United Kingdom referred—sufficed in his
view for the settlement of the dispute, he said that he left
the matter to the Court, which possessed all the requisite
powers under Article 50 of its Statute:

This being the position and seeing that the case depended
mainly on the appraisement of the facts, as the Special
Agreement expressly says in the very terms of the question
to be answered, the Court, in my opinion, ought not to. have
hesitated. Being confronted with the alternative of rejecting
the main plea of the Government of the United Kingdom,
for lack of evidence, or of exercising the powers conferred
on it by the Statute and ordering the production of the
necessary evidence, it should have taken the latter course.

To do so however would have hardly been possible without
first of all establishing that the evidence to be called for
was material to the issue. As the facts to be established
related to the creation of a de facto monopoly in favour of
Unatra, it was necessary to prove that such a monopoly, if
its existence was established, would be inconsistent with
the obligations laid on Belgium by the Convention of Saint-
Germain.

It was from this aspect that the question of law raised
by the main plea of the Government of the United Kingdom
should have been considered by the Court at the very outset
of its deliberation. I think that I may formulate the problem
as follows:

Assuming to have been duly established the facts alleged
by the Government of the United Kingdom and tending to
prove that the decision of June 20th, 1931, and the applica-
tion of that decision were bound to result and did in fact
result in concentrating the river transport business in the hands

48
A./B: 63 (CHINN).—INDIV. OP. ANZILOTTI II0

of Unatra by making it commercially impossible for other trans-
porters to engage in that business, are these measures in con-
flict with the international obligations incumbent on Belgium
under the Convention of Saint-Germain ?

4.—Before taking up this question, which is undoubtedly the
most important and the most delicate of the questions of law
raised by the present case, it will not be out of place to define
its essential features.

In the first place, it is certain that Unatra’s privileged posi-
tion is not the result of any legal prohibition applied to other
river transport concerns. The latter are in law free to navi-
gate their vessels and to carry passengers and cargo, just as
before the decision of June 20th, 1931; what prevents them
doing so is simply a commercial obstacle, namely the impossi-
bility of obtaining customers unless they adopt Unatra’s rates
and, as a result, face very considerable losses.

On the other hand, Unatra’s privileged position is not the
result of the natural operation of economic laws, and in parti-
cular of competition. Unatra did not enter into competition
with other transport concerns in the way that any other trans-
porter might have done: it was solely owing to the financial
assistance of the Government that it was able to lower its
rates to such an extent as to drive other transporters out of
the market. Its monopoly—if it is a monopoly—is the result
of the decision of June 2oth, 1931, that is to say of an act of
the Government.

There is no doubt that, if this decision had taken the form
of a prohibition to transport certain ‘goods and to reserve
their carriage to Unatra, it would have been contrary to the
Convention.

Nor is there any doubt that, if the fact that it became
impossible to carry on the transport business had been the
result of the natural operation of economic laws, for instance a
reduction in rates made by one of the river transport concerns
or. by Unatra itself, without any intervention on the part
of the Government, that fact would have been of no impor-
tance as regards the obligations arising out of the Convention.

What is the law when it is in fact impossible, though a legal
right remains, for others to engage in,the business in question,
and this impossibility is the necessary and direct consequence
of an act of the Government ?

This, in my view, is the real question of law raised by the
main plea of the Government of the United Kingdom.

5.—In order to answer this question, I do not think it neces-
sary to ascertain how far the principle of freedom of trade
which is so fully stipulated for in Article 1 of the Act of

49
A./B. 63 (CHINN).—INDIV. OP. ANZILOTTI III

Berlin of February 26th, 1885, has been accepted by the Con-
vention of Saint-Germain. It will suffice for my purposes to
refer to Article 5 of that Convention, which is the real sedes
materia.

The Article is worded as follows:

“Subject to the provisions of the present Chapter, the navi-
gation of the Niger, of its branches and outlets, and of all the
rivers, and of their branches and outlets, within the territories
specified in Article 1, as well as of the lakes situated within
those territories, shall be entirely free for merchant vessels and
for the transport of goods and passengers.

Craft of every kind belonging to the nationals of the signa-
tory Powers and of States, Members of the League of Nations,
which may adhere to the present Convention shall be treated
in all respects on a footing of perfect equality.”

It is clear, to begin with, that this Article lays down that
navigation is to be free, both as regards movements of ship-

À

ri

ping, or navigation in the strict sense of the word, and as rs

regards the carriage of passengers and cargo. It is, indeed,
in that sense that freedom of fluvial navigation has always
been understood in international treaties concerned with the
question.

It follows that an encroachment on the freedom to. carry
goods is a contravention of this Article, for the same reason
and in the same way that an encroachment on the freedom of
movement of shipping would contravene it. It is therefore
quite possible, from this standpoint, for the Belgian Govern-
ment’s measures to be in conflict with Article 5, although they
only affect the carriage of goods and in no way restrict the
passage of vessels.

The most delicate point of the problem is, however, the question
whether the provisions of Article 5 merely require the signa-
tory Powers to refrain from any measure restricting either the
free movement, of shipping, or the freedom to carry passengers
and cargo—provided of course that such measure is not
legally justified by some other article relating to navigation in
the Convention—or whether the Article goes further and requires
the signatory Powers to refrain from any measure which, though
not interfering with the free movement of shipping or cargoes,
is of such a nature as to render this freedom economically _
valueless. eee

The question amounts to this: what is it that Article 5 sets
out to protect? The Article is, indeed, drawn in such wide
and general terms that any injury done to that which it seeks
to protect is undoubtedly covered by its terms; there is nothing
in the text to justify a belief that it is only aimed at legal
prohibitions of navigating or of carrying cargoes.

 

50.

7
- D
A./B. 63 (CHINN).—INDIV. OP. ANZILOTTI II2

In my view, it is beyond doubt that, in the Convention of
Saint-Germain—as in all the other conventions relating to this
subject, to which the present Convention is merely a sequel—
navigation is regarded, and is protected, as a branch of economic
activity, as a business. The purpose of Article 5 is to open
the commercial exploitation of the waterways of the Congo
Basin to everybody, so that everyone may reap the financial
profits to be derived from it.

The freedom of navigation which Article 5 seeks to protect
is not an abstract and academic freedom, but a tangible and
effective freedom: the freedom to engage in a business in order
to reap its profits. The purpose of this Article would be entirely
stultified if the State were entitled to make it impossible for
the shipping business to earn any profits, so long as every one
was left free to engage in it: the idea of freedom of navigation
which underlies Article 5 is something altogether different.

It would, of course, be absurd to maintain that the State
was bound to make it possible for the shipping business to be
carried on by guaranteeing custom and profits to those who
engage in it; freedom of navigation can only signify freedom
to engage in the shipping business, without hindrance, and sub-
ject to the risks to which that business is liable.

But the position is quite different if the State itself takes
measures which render it impossible to obtain custom or to
earn profits: in that case it is restricting that very freedom
which it was bound to respect ; measures of that kind are just
as repugnant to Article 5 of the Convention of Saint-Germain
as would be a law prohibiting navigation or the carriage of
passengers and cargo. I find it impossible to believe that this
Article prohibits the Belgian Government from reserving to the
Unatra Company by legal enactment the carriage of goods
referred to in the decision of June 2oth, 1931, and yet left
that Government free to adopt measures as a consequence of
which no one else but Unatra could carry such goods without
the certainty of incurring heavy losses.

—ee

6.—If, assuming the facts alleged, by the Government of the
United Kingdom to have been duly established, the measures
adopted by the Belgian Government were contrary to the
Convention of Saint-Germain, the circumstance that these
measures were taken to meet the dangers of the economic
depression cannot be admitted to consideration. It is clear
that international law would be merely an empty phrase if
it sufficed for a State to invoke the public interest in order to
evade the fulfilment of its engagements.

I hasten to add, to prevent any misunderstanding, that it is
quite possible, on the other hand, when one comes to examine

7 . . © 51
A./B. 63 (CHINN).—INDIV. OP. ANZILOTTI II3

the facts, that the economic depression was an important or
even a decisive factor, accounting for the Belgian Govern-
ment’s measures in a manner calculated to refute the allega,
tions of the Government of the United Kingdom. That is-
however, a question of fact. And it is for that reason that
the Court, unless it rejected the submissions of the last-named
Government for lack of proof, could not adopt that course
except as the result of an enquiry which would elucidate all
the questions of fact, both those relied on by the Belgian
Government—including therefore, and primarily, the economic
depression—and those relied on by the Government of the
United Kingdom, which relate to the creation of a monopoly
in favour of Unatra by the measures referred to.

Again, the position of Unatra, as a Company which has been
under governmental control from the time of its foundation in
1925, and which is responsible for certain public services, has
no bearing on the issue: that position in no way precluded
competition by other enterprises. It is true that it was owing
to the control which the Belgian Government exercised over
Unatra—as over the other transport enterprises covered by the
decision of June 20th, 1031—that that Government was able
to take the impugned measures; but it is equally true that
the Belgian Government should have abstained irom taking
those measures if they had been inconsistent with its interna-
tional obligations. The situation occupied by the State-
controlled companies, on the one hand, and by the uncontrolled
companies, on the other hand, is therefore entirely immaterial
to the issue which the Court had to decide.

7.—The situation would have been entirely different if the
Belgian Government had been acting under the law of neces-
sity, since necessity may excuse the non-observance of inter-
national obligations.

The question whether the Belgian Government was acting,
as the saying is, under the law of necessity is an issue of fact
which would have had to be raised, if need be, and proved by
the Belgian Government. I do not believe that that Govern-
ment meant to raise the plea of necessity, if the Court had
found that the measures were unlawful; it merely represented
that the measures were taken for grave réasons of public inter-
est in order to save the colony from the disastrous consequences
of the collapse in prices.

It may,,be observed, moreover, that there are certain undis-
puted facts which appear inconsistent with a plea of necessity.

To begin with, there is the fact that, when the Belgian Gov-
ernment took the decision of June 2oth, 1937, it chose, from
among several possible measures—and, it may be added, in a
manner contrary to the views of the Leopoldville Chamber of

52
A./B. 63 (CHINN).—INDIV. OP. ANZILOTTI 114

Commerce—that which it regarded as the most appropriate in
the circumstances. No one can, or does, dispute that it rested
with the Belgian Government to say what were the measures
best adapted to overcome the crisis: provided always that the
measures selected were not inconsistent with its international
obligations, for the Government’s freedom of ‘choice was indis-
putably limited by the duty of observing those obligations.
On the other hand, the existence of that freedom is incom-
patible with the plea of necessity which, by definition, implies
the impossibility of proceeding by any other method than the
one contrary to law. .

Another undisputed fact which seems irreconcilable with the
plea of necessity is the offer made by the Government to trans-
porters other than Unatra on October 3rd, 1932. Whatever
its practical value, that offer showed that it was possible to
concede advantages to all enterprises, similar to those granted
to Unatra, and hence to avoid creating that de facto monopoly
which, in the submission of the Government of the United
Kingdom, was the necessary consequence of the decision of
June 20th, 1931.

8.—For the foregoing reasons, I have reached the conclusion
that the facts alleged by the Government of the United King-
dom are not sufficiently established ; but that if they were proved,
that is to say, if it were established that the decision of June 2oth,
1931, and the application of that decision, were bound to result
and did in fact result in concentrating all fluvial transport busi-
ness in the hands of Unatra by rendering it commercially impos-
sible for other transporters to engage in that business, those
measures would be in conflict with Belgium’s international obli-
gations under the Convention of Saint-Germain towards the
United Kingdom.

Seeing then that further evidence was material to the issue,
it was the duty of the Court, in my opinion, having regard to
the terms of the Special Agreement and to the attitude of the
Parties, to suspend its decision on the merits and to proceed,
under Articles 48 and 50 of the Statute, to order the neces-”
sary enquiries, to establish the truth impartially in regard to
the disputed facts, and to obtain the requisite technical informa- —
tion to enable it correctly to appraise them.

It is only with the result of these enquiries before it that
the Court could fulfil the mission confided to it by the Special
Agreement which was to deliver judgment “having regard to
all the circumstances of the case’.

(Signed) D. ANZILOTTI.

53
